Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-40 filed on July 14, 2022 have been fully considered but the arguments are moot in view of new ground(s) of rejection necessitated by the amendment of the pending claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


            Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over an Information Disclosure Statement (IDS) filed on 02/22/2021, Samuelson et al. “AHG 8: Adaptive Resolution Change(ARC) High-Level Syntax (HLS)” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019, Document: JVET-O0204, in view of Chen et al. “Resampling Process of the Scalable High Efficiency Video Coding” IEEE 2015 Data Compression Conference, Pages 23-29.
Regarding claim 1, Samuelsson discloses a  method of coding video data, the method comprising: obtaining a current picture of video data (Section 3.3: the current picture and the reference picture); determining one or more scaling windows associated with at least one of the current picture and a reference picture selected for use in coding the current picture (Section 3.3: the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture); determining at least one of a first size of the current picture and a second size of the reference picture, the first size comprising a first height and a first width of the current picture (Sections 3.2- 3.3: PicOutputWidthL and PicOutputHeightL) and the second size comprising a second height and a second width of the reference picture (Sections 3.2- 3.3: RefPicOutputWidthL and RefPicOutputHeightL); based on the one or more scaling windows and the at least one of the first size and the second size, determining one or more scaling ratios associated with the at least one of the current picture and the reference picture (Sections 3.2- 3.3: If the scale factor is expressed in 14 bit fixed-point
representation, as proposed in JVET-NO279 [3], then the scale factors can be calculated as:
	HoriScaleFp = ( RefPicOutputWidthL << 14 / PicOutputWidthL.
	VertScaleFp = ( RefPicOutputHeightL << 14 / PicOutputHeightL), and determining one or more conformance windows associated with resizing at least one of the current picture and the reference picture for output (Section 3.2-3.3: The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive).
	Samuelsson does not explicitly disclose determining one or more scaling ratios associated with adjusting one or more motion compensation parameters corresponding to at least one of the current picture and the reference picture.
	However, Chen discloses determining one or more scaling ratios (Pages 28-29, Section 2.3.1: The collocated BL 16x16 blocks are identified by taking into account the spatial scaling factors and any scaling offsets between the two layers. Figure 4 shows an example with 1.5 spatial ratio, where each grid represents a 16×16 block in the ILRP layer and the BL picture) associated with adjusting one or more motion compensation parameters corresponding to at least one of the current picture and the reference picture (Page 27, Section 2.2.2: In order to support arbitrary spatial scalability ratio [10], in addtion to HEVC motion compensation (MC) interpolation filters full set of filters targeting for phase shifts from 0 to 1 with 1/16 precision were generated for SHVC…SHVC interpolation filters set is specifically adjusted to efficiently support 3:2 scalability (use case is 720p to 1080p conversion) by using interpoaltion filter with target phase shift 1/3 instead 5/16 and 2/3 instead 11/16). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Samuelsson by utilizing determining one or more scaling ratios associated with adjusting one or more motion compensation parameters corresponding to at least one of the current picture and the reference picture, as taught by Chen, to obtain a coding method with improved coding efficiency (Chen: abstract).

	Regarding claim 2, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses wherein the one or more scaling ratios are derived for horizontal and vertical directions (Section 3.3:  the scale factors can be calculated as:
	HoriScaleFp = ( RefPicOutputWidthL << 14 / PicOutputWidthL.
	VertScaleFp = ( RefPicOutputHeightL << 14 / PicOutputHeightL).

Regarding claim 3, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses wherein the one or more scaling windows comprise a scaling window of the current picture (Sections 3.2-3.3: the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively), wherein the scaling window of the current picture is determined from a picture parameter set (PPS) referred by the current picture (Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset )).

Regarding claim 4, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses  wherein the one or more scaling windows comprise a scaling window of the reference picture, wherein the scaling window of the reference picture is determined from a picture parameter set (PPS) referred by the reference picture (Section 3.2: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset ).

Regarding claim 5, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses wherein the one or more scaling windows comprise scaling window offsets, wherein the scaling window offsets comprise at least one of a left scaling window offset, a right scaling window offset, a top scaling window offset, and a bottom scaling window offset (Section 3.2:  The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive).
Regarding claim 6, Samuelson in view of Chen discloses  the method of claim 5. Chen further discloses wherein at least one scaling window offset of the scaling window offsets comprises a negative value (Page 26, Section 2.2.1: In SHVC, four syntax elements, phase_hor_luma, phase_ver_luma, phase_hor_chroma and phase_ver_chroma, are used to specify horizontal and vertical phase offsets of luma and chroma…For chroma component, the possible phase values are –8 phase                         
                            ≤
                            p
                            h
                            a
                            s
                            e
                             
                            <
                            16
                            +
                            8
                            /
                            s
                        
                    , where s is inverse scaling factor). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 7, Samuelsson in view of Chen discloses the method of claim 5. Samuelsson further discloses  wherein determining the one or more scaling ratios comprises adding the scaling window offsets to the at least one of the first size of the current picture and the second size of the reference picture (Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset )
… the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively).


Regarding claim 8, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses wherein the one or more scaling windows comprise a first scaling window associated with the current picture and a second scaling window associated with the reference picture, and wherein the one or more scaling ratios are determined based on the first scaling window and the second scaling window (Section 3.3:  the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279 [3], then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively).

Regarding claim 9, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses including the one or more scaling windows in a picture parameter set (PPS) (Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_refeoffset…the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279 [3], then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively ); and at least one of storing and transmitting the PPS including the one or more scaling windows (Section 2, 3.2: it is suggested to signal the resolution used for ARC in the PPS (when different than the full resolution signalled in the SPS). This allows for new ARC resolutions to be determined and used in the middle of a CVS through sending a new PPS).

	Regarding claim 10, Samuelsson in view of Chen discloses the method of claim 1. Chen further discloses  based on the one or more scaling ratios, adjusting one or more motion compensation parameters associated with the at least one of the current picture and the reference picture (Page 27, Section 2.2.2: In order to support arbitrary spatial scalability ratio [10], in addtion to HEVC motion compensation (MC) interpolation filters full set of filters targeting for phase shifts from 0 to 1 with 1/16 precision were generated for SHVC…SHVC interpolation filters set is specifically adjusted to efficiently support 3:2 scalability (use case is 720p to 1080p conversion) by using interpoaltion filter with target phase shift 1/3 instead 5/16 and 2/3 instead 11/16). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 11, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses  resizing at least one of the current picture and the reference picture based on the one or more conformance windows (Section 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset )).

Regarding claim 12, Samuelsson discloses the method of claim 11, wherein the one or more conformance windows are determined from a sequence parameter set (SPS) (Section 3.2: When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively).

Regarding claim 13, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses including the one or more conformance windows in a sequence parameter set (SPS) (Section 3.2: When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively); and at least one of storing and transmitting the SPS including the one or more conformance windows (Section 2: signalling a conformance window also for reduced resolution pictures).
Regarding claim 14, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses obtaining a maximum picture size indicating a maximum picture width and a maximum picture height (Section 3.2: pic_size_different_from_max_flag equal to 1 specifies that the PPS signals different picture width or picture height from the max_pic_width_in_pic_size_units_minus1 and max_pic_height_in_pic_size_units_minus1 in the referred SPS. pic_size_different_from_max_flag equal to 0 specifies that pic_width_in_pic_size_units_minus1 and pic_height_in_pic_size_units_minus1 are the same as max_pic_width_in_pic_size_units_minus1 and max_pic_height_in_pic_size_units_minus1 in the referred SPS); and generating an output picture based on the maximum picture size and a conformance window comprising one or more window offsets, wherein a size of the current picture equals the maximum picture size (Section 3.2: When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively), and wherein the output picture comprises the current picture with the size equal to the maximum picture size cropped based on the conformance window (Section 3.2: The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive).

Regarding claim 15, Samuelsson in view of Chen discloses the method of claim 14. Samuelsson further discloses wherein the current picture is cropped by applying the one or more window offsets to the current picture (Section 3.2: The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive).

Regarding claim 16, Samuelsson in view of Chen discloses the method of claim 14. Samuelsson further discloses wherein the maximum picture size and the conformance window are determined from a sequence parameter set (SPS) (Section 3.1-3.3: max_pic_width_in_pic_size_units_minus1 plus 1 specifies the maximum width of decoded pictures referring to the SPS in units of PicSizeUnit luma samples. max_pic_height_in_pic_size_units_minus1 plus 1 specifies the maximum height of decoded pictures referring to the SPS in units of PicSizeUnit luma samples…When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively).

Regarding claim 17, Samuelsson in view of Chen discloses the method of claim 14. Samuelsson further discloses including the maximum picture size and the conformance window in a sequence parameter set (SPS); and at least one of storing and transmitting the SPS including the maximum picture size and the conformance window (Section 2: signalling a conformance window also for reduced resolution pictures. Section 3.1: pic_size_unit_minus1 plus 1 specifies the unit used to signal syntax elements related to width and height. pic_size_unit_minus1 plus 1 shall be an integer multiple of MinCbSizeY.
The variable PicSizeUnit is derived as follows:
PicSizeUnit = ( pic_size_unit_minus1 + 1 ) 
max_pic_width_in_pic_size_units_minus1 plus 1 specifies the maximum width of decoded pictures referring to the SPS in units of PicSizeUnit luma samples… When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively).

Regarding claim 18, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses wherein the one or more scaling windows are further associated with one or more additional reference pictures selected for use in coding the current picture, wherein the one or more scaling ratios are further associated with the one or more additional reference pictures (Section 3.2: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset. Section 3.3:  the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively).

Regarding claim 19, Samuelsson in view of Chen discloses the method of claim 1. Samuelsson further discloses generating an encoded video bitstream including the one or more scaling windows and a set of conformance windows, the set of conformance windows including one or more first window offsets for resizing the current picture and one or more second window offsets for resizing the reference picture (Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset )
…   that the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively ); and at least one of storing and transmitting the encoded video bitstream (Summary: PicSizeUnit to be used as unit for signalling all syntax elements that express picture width and height).
               
              Claims 20-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (Pub. No. US 2014/0241437 A1) in view of  an Information Disclosure Statement (IDS) filed on 02/22/2021, Samuelson et al. “AHG 8: Adaptive Resolution Change(ARC) High-Level Syntax (HLS)” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019, Document: JVET-O0204, and Chen et al. “Resampling Process of the Scalable High Efficiency Video Coding” IEEE 2015 Data Compression Conference, Pages 23-29.

Regarding claim 20, Seregin discloses an apparatus comprising: memory; and one or more processors coupled to the memory (abstract, Figs. 1-2: An apparatus configured to code video information includes a memory unit and a processor in communication with the memory unit), the one or more processors being configured to: obtain a current picture of video data (¶0072: video encoder 20 may receive video data. Video encoder 20 may receive the video data from various sources. For example, video encoder 20 may receive the video data from video source 18 (FIG. 1) or another source. The video data may represent a series of pictures).
 Seregin does not explicitly disclose determine one or more scaling windows associated with at least one of the current picture and a reference picture selected for use in coding the current picture; determine at least one of a first size of the current picture and a second size of the reference picture, the first size comprising a first height and a first width of the current picture and the second size comprising a second height and a second width of the reference picture; based on the one or more scaling windows and the at least one of the first size and the second size, determine one or more scaling ratios associated with the at least one of the current picture and the reference picture.
However, Samuelson discloses determine one or more scaling windows associated with at least one of the current picture and a reference picture selected for use in coding the current picture (Section 3.3: the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture); determine at least one of a first size of the current picture and a second size of the reference picture, the first size comprising a first height and a first width of the current picture (Sections 3.2- 3.3: PicOutputWidthL and PicOutputHeightL); and the second size comprising a second height and a second width of the reference picture (Sections 3.2- 3.3: RefPicOutputWidthL and RefPicOutputHeightL); based on the one or more scaling windows and the at least one of the first size and the second size, determine one or more scaling ratios associated with the at least one of the current picture and the reference picture (Sections 3.2- 3.3: If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-NO279 [3], then the scale factors can be calculated as:
	HoriScaleFp = ( RefPicOutputWidthL << 14 / PicOutputWidthL.
	VertScaleFp = ( RefPicOutputHeightL << 14 / PicOutputHeightL), and determining one or more conformance windows associated with resizing at least one of the current picture and the reference picture for output (Section 3.2-3.3: The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seregin by utilizing determine one or more scaling windows associated with at least one of the current picture and a reference picture selected for use in coding the current picture; determine at least one of a first size of the current picture and a second size of the reference picture, the first size comprising a first height and a first width of the current picture and the second size comprising a second height and a second width of the reference picture; based on the one or more scaling windows and the at least one of the first size and the second size, determine one or more scaling ratios associated with the at least one of the current picture and the reference picture, and determining one or more conformance windows associated with resizing at least one of the current picture and the reference picture for output, as taught by Samuelson, for minimizing signaling overhead (Samuelson: Introduction).

	Seregin in view of Samuelsson does not explicitly disclose determining one or more scaling ratios associated with adjusting one or more motion compensation parameters corresponding to at least one of the current picture and the reference picture.
	However, Chen discloses determining one or more scaling ratios (Pages 28-29, Section 2.3.1: The collocated BL 16x16 blocks are identified by taking into account the spatial scaling factors and any scaling offsets between the two layers. Figure 4 shows an example with 1.5 spatial ratio, where each grid represents a 16×16 block in the ILRP layer and the BL picture) associated with adjusting one or more motion compensation parameters corresponding to at least one of the current picture and the reference picture (Page 27, Section 2.2.2: In order to support arbitrary spatial scalability ratio [10], in addtion to HEVC motion compensation (MC) interpolation filters full set of filters targeting for phase shifts from 0 to 1 with 1/16 precision were generated for SHVC…SHVC interpolation filters set is specifically adjusted to efficiently support 3:2 scalability (use case is 720p to 1080p conversion) by using interpoaltion filter with target phase shift 1/3 instead 5/16 and 2/3 instead 11/16). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seregin in view of Samuelsson by utilizing determining one or more scaling ratios associated with adjusting one or more motion compensation parameters corresponding to at least one of the current picture and the reference picture, as taught by Chen, to obtain a coding method with improved coding efficiency (Chen: abstract).


	Regarding claim 21, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses wherein the one or more scaling ratios are derived for horizontal and vertical directions (Section 3.3:  the scale factors can be calculated as:
HoriScaleFp = ( RefPicOutputWidthL << 14 / PicOutputWidthL.
VertScaleFp = ( RefPicOutputHeightL << 14 / PicOutputHeightL). The motivation statement set forth above with respect to claim 20 applies here. 

	Regarding claim 22, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses wherein the one or more scaling windows comprise a scaling window of the current picture (Sections 3.2-3.3: the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively), wherein the scaling window of the current picture is determined from a picture parameter set (PPS) referred by the current picture (Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset). The motivation statement set forth above with respect to claim 20 applies here. 

	Regarding claim 23, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses wherein the one or more scaling windows comprise a scaling window of the reference picture, wherein the scaling window of the reference picture is determined from a picture parameter set (PPS) referred by the reference picture (Section 3.2: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset ). ( pps_conf_win_bottom_offset + pps_conf_win_top_offset ). The motivation statement set forth above with respect to claim 20 applies here. 

	Regarding claim 24, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses  wherein the one or more scaling windows comprise scaling window offsets, wherein the scaling window offsets comprise at least one of a left scaling window offset, a right scaling window offset, a top scaling window offset, and a bottom scaling window offset (Section 3.2:  The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive). The motivation statement set forth above with respect to claim 20 applies here. 
Regarding claim 25,  Seregin in view of Samuelson and Chen discloses apparatus of claim 24. Chen further discloses wherein at least one scaling window offset of the scaling window offsets comprises a negative value (Page 26, Section 2.2.1: In SHVC, four syntax elements, phase_hor_luma, phase_ver_luma, phase_hor_chroma and phase_ver_chroma, are used to specify horizontal and vertical phase offsets of luma and chroma…For chroma component, the possible phase values are –8 phase                         
                            ≤
                            p
                            h
                            a
                            s
                            e
                             
                            <
                            16
                            +
                            8
                            /
                            s
                        
                    , where s is inverse scaling factor). The motivation statement set forth above with respect to claim 20 applies here. 
	Regarding claim 26, Seregin in view of Samuelson and Chen discloses apparatus of claim 24. Samuelson further discloses  wherein determining the one or more scaling ratios comprises adding the scaling window offsets to the at least one of the first size of the current picture and the second size of the reference picture  (Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset )
… the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively). The motivation statement set forth above with respect to claim 20 applies here. 

	Regarding claim 27, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses  wherein the one or more scaling windows comprise a first scaling window associated with the current picture and a second scaling window associated with the reference picture, and wherein the one or more scaling ratios are determined based on the first scaling window and the second scaling window (Section 3.3:   the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively). The motivation statement set forth above with respect to claim 20 applies here. 
	Regarding claim 28, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses  the one or more processors being configured to: include the one or more scaling windows in a picture parameter set (PPS)  (Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_refeoffset…the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279 [3], then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively); and at least one of store and transmit the PPS including the one or more scaling windows (Section 2, 3.2: it is suggested to signal the resolution used for ARC in the PPS (when different than the full resolution signalled in the SPS). This allows for new ARC resolutions to be determined and used in the middle of a CVS through sending a new PPS). The motivation statement set forth above with respect to claim 20 applies here. 

      Regarding claim 29, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Chen further discloses the one or more processors being configured to: adjust, based on the one or more scaling ratios, one or more motion compensation parameters associated with the at least one of the current picture and the reference picture (Page 27, Section 2.2.2: In order to support arbitrary spatial scalability ratio [10], in addtion to HEVC motion compensation (MC) interpolation filters full set of filters targeting for phase shifts from 0 to 1 with 1/16 precision were generated for SHVC…SHVC interpolation filters set is specifically adjusted to efficiently support 3:2 scalability (use case is 720p to 1080p conversion) by using interpoaltion filter with target phase shift 1/3 instead 5/16 and 2/3 instead 11/16). The motivation statement set forth above with respect to claim 20 applies here.

Regarding claim 30, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses the one or more processors being configured to:  resize at least one of the current picture and the reference picture based on the one or more conformance windows (Section 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset )). The motivation statement set forth above with respect to claim 20 applies here. 

Regarding claim 31, Seregin in view of Samuelson and Chen discloses apparatus of claim 30. Samuelson further discloses wherein the one or more conformance windows are determined from a sequence parameter set (SPS) (Section 3.2: When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively). The motivation statement set forth above with respect to claim 20 applies here. 

Regarding claim 32, Seregin in view of Samuelson and Chen discloses apparatus of claim 30. Samuelson further discloses the one or more processors being configured to: include the one or more conformance windows in a sequence parameter set (SPS) (Section 3.2: When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively); and at least one of store and transmit the SPS including the one or more conformance windows (Section 2: signalling a conformance window also for reduced resolution pictures). The motivation statement set forth above with respect to claim 20 applies here. 

Regarding claim 33, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses  the one or more processors being configured to: obtain a maximum picture size indicating a maximum picture width and a maximum picture height  (Section 3.2: pic_size_different_from_max_flag equal to 1 specifies that the PPS signals different picture width or picture height from the max_pic_width_in_pic_size_units_minus1 and max_pic_height_in_pic_size_units_minus1 in the referred SPS. pic_size_different_from_max_flag equal to 0 specifies that pic_width_in_pic_size_units_minus1 and pic_height_in_pic_size_units_minus1 are the same as max_pic_width_in_pic_size_units_minus1 and max_pic_height_in_pic_size_units_minus1 in the referred SPS); and generate an output picture based on the maximum picture size and a conformance window comprising one or more window offsets, wherein a size of the current picture equals the maximum picture size (Section 3.2: When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively), and wherein the output picture comprises the current picture with the size equal to the maximum picture size cropped based on the conformance window (Section 3.2: The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive). The motivation statement set forth above with respect to claim 20 applies here. 

Regarding claim 34,  Seregin in view of Samuelson an Chen discloses apparatus of claim 33. Samuelson further discloses wherein the current picture is cropped by applying the one or more window offsets to the current picture(Section 3.2: The conformance cropping window contains the luma samples with horizontal picture coordinates from SubWidthC * pps_conf_win_left_offset to pic_width_in_pic_size_units * PicSizeUnit − ( SubWidthC * pps_conf_win_right_offset + 1 ) and vertical picture coordinates from SubHeightC * pps_conf_win_top_offset to pic_height_in_pic_size_units * PicSizeUnit − ( SubHeightC * pps_conf_win_bottom_offset + 1 ), inclusive). The motivation statement set forth above with respect to claim 20 applies here. 

Regarding claim 35,  Seregin in view of Samuelson and Chen discloses apparatus of claim 33. Samuelson further discloses wherein the maximum picture size and the conformance window are determined from a sequence parameter set (SPS)  (Section 3.1-3.3: max_pic_width_in_pic_size_units_minus1 plus 1 specifies the maximum width of decoded pictures referring to the SPS in units of PicSizeUnit luma samples.
max_pic_height_in_pic_size_units_minus1 plus 1 specifies the maximum height of decoded pictures referring to the SPS in units of PicSizeUnit luma samples…When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively). The motivation statement set forth above with respect to claim 20 applies here. 


Regarding claim 36, Seregin in view of Samuelson and Chen discloses apparatus of claim 33. Samuelson further discloses the one or more processors being configured to: include the maximum picture size and the conformance window in a sequence parameter set (SPS); and at least one of store and transmit the SPS including the maximum picture size and the conformance window (Section 2: signalling a conformance window also for reduced resolution pictures. Section 3.1: pic_size_unit_minus1 plus 1 specifies the unit used to signal syntax elements related to width and height. pic_size_unit_minus1 plus 1 shall be an integer multiple of MinCbSizeY.
The variable PicSizeUnit is derived as follows:
PicSizeUnit = ( pic_size_unit_minus1 + 1 ) 
max_pic_width_in_pic_size_units_minus1 plus 1 specifies the maximum width of decoded pictures referring to the SPS in units of PicSizeUnit luma samples… When pic_size_different_from_max_flag is equal to 0, the values of pps_conf_win_left_offset, pps_conf_win_right_offset, pps_conf_win_top_offset, and pps_conf_win_bottom_offset are inferred to be equal to sps_conf_win_left_offset, sps_conf_win_right_offset, sps_conf_win_top_offset, and sps_conf_win_bottom_offset, respectively). The motivation statement set forth above with respect to claim 20 applies here. 

Regarding claim 37, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses wherein the one or more scaling windows are further associated with one or more additional reference pictures selected for use in coding the current picture, wherein the one or more scaling ratios are further associated with the one or more additional reference pictures (Section 3.2: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset. Section 3.3:  the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively). The motivation statement set forth above with respect to claim 20 applies here. 

	Regarding claim 38, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Samuelson further discloses the one or more processors being configured to: generate an encoded video bitstream including the one or more scaling windows and a set of conformance windows, the set of conformance windows including one or more first window offsets for resizing the current picture and one or more second window offsets for resizing the reference picture(Sections 3.2-3.3: The variables PicOutputWidthL and PicOutputHeightL are derived as follows:
PicOutputWidthL = pic_width_in_pic_size_units * PicSizeUnit − 			 SubWidthC * ( pps_conf_win_right_offset + pps_conf_win_left_offset )
PicOutputHeightL = pic_height_in_pic_size_units * PicSizeUnit −			SubHeightC * ( pps_conf_win_bottom_offset + pps_conf_win_top_offset )
…   that the scale factor is calculated based on the output width and output height for both the current picture and for the referenced picture. If the scale factor is expressed in 14 bit fixed-point representation, as proposed in JVET-N0279, then the scale factors can be calculated as: 
HoriScaleFp = ( RefPicOutputWidthL << 14 ) / PicOutputWidthL
VertScaleFp = ( RefPicOutputHeightL << 14 ) / PicOutputHeightL
where RefPicOutputWidthL and RefPicOutputHeightL are the PicOutputWidthL and the PicOutputHeightL of the picture used for reference, respectively ); and at least one of store and transmit the encoded video bitstream  (Summary: PicSizeUnit to be used as unit for signalling all syntax elements that express picture width and height). The motivation statement set forth above with respect to claim 20 applies here. 
	Regarding claim 39, Seregin in view of Samuelson and Chen discloses apparatus of claim 20. Seregin further discloses wherein the apparatus is a mobile device (¶0032: Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, notebook (e.g., laptop, etc.) computers, tablet computers, set-top boxes, telephone handsets such as so-called "smart" phones, so-called "smart" pads, televisions, cameras, display devices, digital media players, video gaming consoles, in-car computers, or the like).
	Regarding claim 40, Claim 40 is drawn to a non-transitory computer-readable storage medium and recites the limitation similar to claim 20. Thus, claim 40 is rejected due to similar reasons set forth above with respect to claim 20.

             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488